DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Regarding the § 102 rejection over MALHEIROS, Applicant argues that the nozzle of MALHEIROS “gets wider at the output portion in order to provide a wider spray” and “does not accelerate the water flow because Malheiros’ goal is to flush out multiple detergent containers (not to break up a unit dose package).  This is not persuasive for multiple reasons.
First, the outside of nozzle 56 of Fig. 4 of MALHEIROS may be wider but there is no indication of the structure of the inside of the nozzle or any other indication that MALHEIROS does not accelerate water flow.  At ¶ [0033], MALHEIROS clearly states that “[t]he liquid supplied through the spray nozzle 56 may be supplied under a suitable amount of pressure to force the liquid and treating chemistry to flow along this general path indicated by arrows.” (emphasis added)  Note in Fig. 4 that the water flow arrows from nozzle 56 are linear which are indicative of linear pressurized water rather than a wide spray as alleged by Applicant.
Second, regarding the intended use of breaking up a unit dose package, Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)(emphasis in original)).  Notwithstanding this, MALHEIROS is not limited to merely flushing multiple detergent containers but also dissolving unit dose packages in an individual container 100 as shown in Fig. 4 and at ¶¶ [0031]-[0032] (note dissolving a pouch or pod – equivalent to a unit dose package).  Note also the downward configuration of the nozzle, which the water flow may be further accelerated by gravity.  Thus, the position is taken that the configuration of the nozzle in MALHEIROS is fully capable of the intended use of breaking up a unit dose package.
Regarding claims 2-8, 10, 12-16 and 31, Applicant argues that these claims are patentable for reasons of same indicated for claim 1.  This is not persuasive because claim 1 remains rejected for at least reasons indicated above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 10, 12-16, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0267340 to MALHEIROS.
Regarding claims 1-8, 10, 12-16, and 31, MALHEIROS (in Figs. 1, 4-8, and associated text) discloses a laundry washing machine (10) comprising: 
a cabinet (12) supporting a washing drum (20) adapted to receive laundry, and a washing tub (18) external to the washing drum;
a dispenser (100) having a first region with an open top (116) configured to receive a unit dose package comprising a pre-measured amount of treating agent incorporated into a water-soluble pouch (see, e.g., Fig. 7; note use of a unit dose package is intended use of the apparatus and the dispenser of MALHEIROS is fully capable of such use), the first region having walls (112,114,124) and a dispenser outlet (118), the dispenser outlet being dimensioned to hold the unit dose package within a predefined zone within the first region when the unit dose package is in an unbroken state (see, e.g., Fig. 7);
a controllable valve (52,136) having a valve inlet and a valve outlet, the valve inlet being configured to connect to a source of pressurized water;
a water conveying line (130) fluidly connected to the valve outlet and having one or more outlets (56,134), wherein the entirety of the water conveying line is water tight except for the one or more outlets, and the one or more outlets are configured to accelerate a flow of the pressurized water (note conduits 54,130 between valve 136 and nozzles 54,134 proximate to dispenser 100; also note in ¶ [0033] that spray nozzle 56 supplies water “under a suitable amount of pressure to force the liquid and treating chemistry to flow along this general path indicated by arrows”, said arrows in the form of a linear line indicative of linear pressurized water flow);
and direct the flow of the accelerated water into the first region towards the predefined zone in a direction of the unit dose package (outlet 134 is a spray nozzle that sprays liquid into the dispenser with water that is manifestly pressurized; spray nozzle 56 requires a suitable amount of pressure in ¶ [0033]; also note use of pouches or pods in ¶¶ [0031]-[0032] which read on the use of a “unit dose package”), 
wherein the at least one outlet is configured to generate its respective pressurized flow of water as a water jet (the outlet configuration in MALHEIROS is fully capable of the intended use of generating a water jet),
wherein the at least one outlet is configured to generate its respective pressurized flow of water as a laminar-flow water jet (the outlet configuration in MALHEIROS is fully capable of the intended use of generating a laminar-flow water jet),
wherein the predefined zone is located between the at least one outlet and the dispenser outlet (see, e.g., Figs. 4-7),
wherein the at least one outlet is configured such that its respective pressurized flow of water is oriented to push the unit dose package towards the dispenser outlet (see, e.g., Figs. 4-7),
wherein the one or more outlets (one of 56 or 134) comprises at least one additional outlet (other of 56 or 134) configured to direct a respective flow of water configured to push the unit dose package towards the dispenser outlet,
wherein the dispenser is configured to receive a quantity of powdered detergent, and the one or more outlets comprises at least one additional outlet configured to direct a respective flow of water to move the quantity of powdered detergent, when present, towards the dispenser outlet (the dispenser of MALHEIROS has a configuration that is fully capable of the intended use of using a powdered detergent or unit dose package),
wherein the dispenser is configured to receive a quantity of powdered detergent, and the one or more outlets comprises at least one additional outlet configured to direct a respective flow of water to move the quantity of powdered detergent towards the washing drum (see above regarding plural outlets and intended use of detergents), wherein the dispenser outlet is located below the walls (outlets 118 are below walls 112 and 124),
wherein the dispenser outlet comprises one or more ribs configured to hold the unit dose package within the predefined zone within the first region when the unit dose package is in an unbroken state (note portions between outlets 118 readable on ribs),
further comprising a control unit (88) operatively connected to the controllable valve, and configured to open the controllable valve for a first predetermined period of time selected to break a water soluble pouch of a unit dose package (see ¶ [0038] wherein the controller controls valve 136 as needed to provide liquid to the dispensing conduit; note that washing machine controller operations generally are performed based on time; also note the controller operates the valve “as needed to provide liquid to the dispenser supply conduit”),
wherein the control unit is further configured to operate the controllable valve for a second predetermined period of time selected to flush at least a portion of the treating agent through the dispenser outlet (see control unit valve operation above),
wherein the control unit is further configured to direct a flow of water through the first region for a third predetermined period of time selected to move the unit dose package towards the dispenser outlet (see control unit valve operation above),
wherein the control unit is further configured to pause between the third predetermined period of time and the first predetermined period of time (see control unit valve operation above),
wherein the walls converge towards a bottom wall within the first region (see Figs. 5-8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 10, 12-16, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0267340 to MALHEIROS in view of US 2012/0272691 to LEIBMAN et al. (“LEIBMAN”) or US 2008/0295546 to CHO et al. (“CHO”).
Regarding claims 1-8, 10, 12-16, and 31, MALHEIROS discloses the claimed invention including a nozzle using pressurized water to direct water from a nozzle to a detergent container capable of having a unit dose package (i.e. pouch or pod).  While Examiner’s primary position is that the structural features of MALHEIROS meet the claimed structural features and MALHEIROS is fully capable of performing the recited intended use of breaking a unit dose package using a pressurized nozzle, even if assuming arguendo that one were to interpret the nozzle of MALHEIROS as not having a configuration capable of performing said intended use, LEIBMAN teaches that it is known to provide a pressurized nozzle to accelerate water flow onto an additive pack, including a pack, pouch, or pack form (see, e.g., ¶¶ [0002],[0025]-[0028], and Fig. 4D).  CHO teaches that water is “injected” towards a detergent container to “forcibly” flow detergent in the detergent container to the tub (see water injection holes 413a in Fig. 8 and ¶¶ [0080]-[0081], [0105]).
The position is taken that it would have been obvious at the time of effective filing to provide the nozzles of MALHEIROS with a configuration to accelerate the water, i.e.  pressurize the nozzle, to achieve the predictable results of improving dissolution and flushing of detergent from the dispenser to the tub.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALHEIROS alone or in view of LEIBMAN.
MALHEIROS and LEIBMAN, supra, discloses the claimed invention including a control unit operably connected to a controllable valve, and controlling the valve for a time (inherent/implicit to a washing cycle) to supply water to the dispenser.  Examiner’s primary position is that predetermined times are used in MALHEIROS to perform this portion of a timed washing cycle.  Even if assuming, arguendo, that MALHEIROS does not control the valve for plural predetermined times and pauses as claimed, such programming of the controller to perform these functions would be well within the level and skill of one having ordinary skill in the art, particularly since MALHEIROS clearly discloses performing the water supply operation to achieve the same results of breaking a water soluble pouch, flushing the treating agent through the dispenser outlet, and moving (with the supplied water) the unit dose package towards the dispenser outlet during the washing operation cycle.  Moreover, time is a result effective variable in a washing machine operation cycle and of water supply for dispensing detergent.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the water supply time to dispense the detergent as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05 regarding Obviousness of Ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711